Citation Nr: 1622754	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-33 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for type II diabetes mellitus, to include as due to exposure to herbicides.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disorder, to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to a cervical spine disorder.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for a pulmonary/respiratory disorder.

7.  Entitlement to service connection for an asbestos-related disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to January 1969, to include service in Korea.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2011 rating decision in which the RO denied the Veteran's claim for service connection for tinnitus, any respiratory disorder, neuropathy, and disability due to exposure to asbestos.  The RO also declined to reopen previously denied claims of service connection for type II diabetes mellitus, as well as for a bilateral foot disorder claimed as secondary to diabetes mellitus. 

 In January 2012, the Veteran filed a notice of disagreement (NOD), inter alia, with respect to the denial of service connection for tinnitus.  A statement of the case (SOC) was issued in August 2014, and the Veteran's former attorney filed a substantive appeal on the Veteran's behalf (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In July 2012, the Veteran's former attorney filed an NOD with the denial of the remaining issues from the December 2011 rating decision.  A statement of the case (SOC) was issued in October 2014, and the former attorney filed a substantive appeal on the Veteran's behalf (via a VA Form 9) in December 2014.

In January 2014, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO, and in December 2015, he testified during a Board video conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the record.

The Board notes that, during the pendency of this appeal, the Veteran  appealed 13 issues denied in an October 2013 rating decision.  Those issues include whether a request to  reopen a previously-denied claim for service connection for bilateral hearing loss; service connection for cervical spine problems, an acquired psychiatric disorder, kidney cancer, a right shoulder disorder, erectile dysfunction, hypertension, renal insufficiency, headaches, gastroesophageal reflux disease (GERD), and polyuria; a rating in excess of 20 percent for left shoulder impingement syndrome; and a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  As reflected by the VA Form 9 received in February 2015, the Veteran has indicated his desire for a Board hearing  at the Philadelphia RO.  Because these issues are still under review by the RO, require scheduling of the requested hearing, and have not been certified to the Board, they are not yet ripe for the Board's review.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

Also, this appeal is now being  processed utilizing the paperless, electronic Veterans Benefits Managememt System (VBMS) and Virtual VA claims processing systems.

The Board's decisions addressing the requests to reopen, as well as the claims for service connection for tinnitus, and for claimed peripheral neuropathy of the lower extremities, are set forth below.  The claims for service connection for peripheral neuropathy of the upper extremities, a respiratory disorder, and alleged asbestos-related disability are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.
 
2.  In an April 2008 rating decision, the RO denied service connection for type II diabetes mellitus and a bilateral foot disorder; following receipt of the Veteran's March 2009 NOD, the RO issued an SOC  pertaining to these issues in August 2009; however, the  Veteran did not perfect an appeal of these matters with a timely-filed substantive appeal.

3.  Evidence received after the April 2008 RO denial is cumulative and redundant of the record at the time of the prior final denial of service connection for type II diabetes mellitus and a bilateral foot disorder, and does not raise a reasonable possibility of substantiating either claim for  service connection.

4.  Tinnitus, which was first reported in August 2007, was not shown in service and the most probative evidence indicates that any current tinnitus is not medically-related to service.

5.  The Veteran served in Korea from January 1968 to January 1969 at Camp Saint Barbara located 11.6 miles from the Demilitarized Zone and outside the 200-meter range in which spray drift from Agent Orange had been noted; thus, the Veteran is not presumed to have been exposed to herbicides during his service in Korea.

6.  The weight of the medical evidence indicates that the  that the Veteran does not currently have neuropathy of the right or left lower extremity, and, to the extent that neurological symptoms have been noted, such complaints  have been associated with his  nonservice-connected type II diabetes mellitus, and not to any in-service event, injury or disease, to include alleged herbicide exposure therein. 


CONCLUSIONS OF LAW

1.  The RO's April 2008 rating decision denying service connection for type II diabetes mellitus and for a bilateral foot disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2015).

2.  As evidence received since the April 2008 denials is not new and material, the criteria for reopening the previously denied service connection claim for type II diabetes mellitus and a bilateral foot disorder are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for establishing service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for establishing service connection for peripheral neuropathy of the bilateral  lower extremities are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Under the VCAAVA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.   However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014).

In a January 2011 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman,  and addressed what was necessary with respect to new and material evidence.  The December 2011 AOJ rating decision reflects the initial adjudication of the claims for service connection after issuance of the January 2011 letter.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment and personnel records, post-service VA and private treatment records, the report of a June 2011 VA audiology examination and reports of other VA examinations.  Also of record and considered in connection with the appeal, reports, pertinent to other claims, lay statements from the Veteran and his representative, and hearing testimony.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(1)-(3) (2015).  Thus, the Board finds that no additional AOJ action to further develop the record in connection with either claim, prior to appellate consideration, is required.

The Board acknowledges that the Veteran was not afforded a VA examination in connection with his petition to reopen claims of service connection for diabetes mellitus and a bilateral foot disorder, or in connection with his original service connection claim for neuropathy of the lower extremities.  However, as discussed  below, no such examination or medical opinion is required with respect to the claims to reopen, as the Board finds that new and material evidence has not been received to reopen the diabetes and bilateral foot disorder claims since the prior denial.  Likewise, no examination with respect to claimed neuropathy of the lower extremities is required because there is no competent, probative evidence even suggesting that the Veteran  has current neuropathy of the either  lower extremity, or neurological complaints other than those associated with  nonservice-connected type II diabetes mellitus.  See 38 C.F.R. § 3.159(c)(4)(i), (iii); (2015).  See also Woehlaert v. Nicholson, 21 Vet App 456 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006)..

As for the Veteran's RO and Board hearings, it is noted that the Veteran was provided the opportunity to set forth his contentions during his hearings before the undersigned Veterans Law Judge and DRO.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the provisions of 38 C.F.R. § 3.103, and that the hearings were legally sufficient. 

Here, during the January 2014 and December 2015 hearings, the presiding DRO and undersigned Veterans Law Judge identified the issue on appeal, which was limited to service connection for tinnitus.  The undersigned also enumerated the other issues on appeal that had been certified to the Board, about which the Veteran did not testify.  During both hearings, information was elicited regarding the Veteran's military and occupational noise exposure history, perceived onset and continuity of tinnitus, and severity of tinnitus.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  

Although neither the DRO nor the undersigned explicitly suggested the submission of any specific, additional evidence, on these facts, such omission is harmless.  Here, nothing gave rise to the possibility that there were pertinent, existing, outstanding records to obtain, or that any additional development with respect to any of the claims herein decided was warranted.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc. , 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Requests to Reopen

As noted, the Veteran claims for service connection diabetes mellitus and for a foot disability were previously was considered and denied. 

In his November 2006 claim, the Veteran alleged that his type II diabetes mellitus disability began in August 2004 and was due to exposure to herbicides, including Agent Orange, during his military service in Korea and that his claimed bilateral foot disability was the result of his diabetes.  The AOJ denied both claims in April 2008.

Evidence of record at the time of the April 2008 decisions included service treatment and personnel records; a 1969 claim for service connection for kidney stones; records related to a February 1969 VA examination for which the Veteran failed to report; documents from the Veteran's VA education claims file; an August 2004 private glucose lab report; February 2007 correspondence from the National Personnel Records Center (NPRC) indicating that there were no records of exposure to herbicides among the Veteran's military records; July 2007 correspondence from the JSRRC, detailing the use of herbicides in Korea and the proximity of the Veteran's unit to the Demilitarized Zone (DMZ); VA treatment records dated from September 2001 to November 2007; and correspondence from the Veteran.

In the April 2008 rating decision, the RO denied the diabetes claim because service treatment records did not demonstrate any complaints, findings, or treatment for diabetes during service; there was no evidence showing that diabetes mellitus manifested within one year of discharge from service; VA treatment records documented type II diabetes mellitus diagnosed as early as 2002; and because the evidence showed the Veteran was not stationed along the Korean) or within close proximity to spray drift from herbicides.

Regarding the claimed exposure to herbicides, in its decision, the RO detailed that the Veteran's service personnel records confirmed his presence in Korea from January 1968 to January 1969 and that the Department of Defense (DoD) had confirmed herbicides were used from April 1968 through July 1969 along the DMZ.  (Effective February 24, 2011, the qualifying period in which exposure to herbicides would be conceded for particular units operating along the Korean DMZ was expanded to April 1, 1968 through August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv)).  Apparently referencing a March 2003 Compensation and Pension Manager's Conference Call, the agenda of which can be found at http://vbaw.vba.va.gov/bl/21/Calendar/Agenda/FY03/Agenda0303.htm, the rating decision noted that 

[t]he size of the treated area was a strip of lane [sic] 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that herbicide was sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that effects of spraying were sometimes observed as far as 200 meters down wind.  

The RO also detailed the July 2007 response from the U.S. Army and Joint Services Records Research Center (JSRRC), indicating that the Veteran's unit was located at Camp St. Barbara, 11.6 miles from the DMZ.  

Regarding a bilateral foot disability, the RO denied the claim because the Veteran's service treatment records did not show any complaints, findings, or treatment for a bilateral foot disorder, including at separation examination in December 1968; because VA treatment records documented the Veteran's complaint of pain in his feet, but there was no specific diagnosis of a foot disability in the records; because the Veteran did not identify or provide other evidence showing that he had a bilateral foot disorder that existed from military service to the present; and because  underlying type II diabetes mellitus, the basis for his bilateral foot disorder claim, could not be connected to his military service.

After receiving notice of both denials, the Veteran filed an NOD in March 2009 and the RO issued an SOC in August 2009.  However, the Veteran did not thereafter perfect an appeal with a timely filed substantive appeal.  See 38 C.F.R. §§  20.200, 20.202 (2015).  Therefore, the April 2008 decision as to each claim is final as to the evidence then of record, and neither claim is subject to reconsideration on the same factual basis.  See 8 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2015).

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In June 2010, the Veteran filed to reopen his previously denied claim for service connection for type II diabetes mellitus and a bilateral foot disorder.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the claim is the RO's April 2008 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13   (1992).

Evidence added to the record since April 2008 includes additional VA outpatient records, which document ongoing treatment for type II diabetes mellitus and comprehensive diabetic foot examinations without diagnosis of a foot disability; various private treatment records, which also document continued treatment for type II diabetes mellitus; correspondence from the Social Security Administration, indicating the Veteran had not applied for disability benefits; a July 2011 VA memorandum, which contained a formal finding or determination that the evidence of record did not establish exposure to herbicides for the Veteran; additional statements from the Veteran; hearing testimony pertinent to tinnitus; and VA examination and medical opinion reports pertinent to other claims.

The Board finds that most of the foregoing evidence is new in that it was not previously before agency decisions makers.  However, the Board also finds that this evidence is not material for purposes of reopening either claim for service connection.  In this regard, the new evidence does not relate to any basis for the prior final denial of the diabetes mellitus claim because the evidence does not confirm the Veteran's presence along the Korean DMZ, within 200 meters downwind of where Agent Orange was sprayed along the DMZ, or otherwise establish exposure to herbicides.  Similarly, the evidence does not reflect that diabetes or a bilateral foot disorder manifested in service, within a year of separation from service, or that either claimed disability is otherwise related to service.  Furthermore,  because the new evidence remains insufficient to reopen the underlying claim for type II diabetes mellitus, such is not material to the claim for service connection for a bilateral foot disorder as secondary to diabetes mellitus.

The Board acknowledges the Veteran's assertion in November 2013 correspondence that his unit was "about eight miles from the DMZ" and "we were often exposed to the dust, as well as the bushes, that Agent Orange settles on."  Although his statement places him in closer proximity to the Korean DMZ, it is essentially duplicative of previously made statements,  and does not raise a reasonable possibility of substantiating the claim for service connection because such lay assertion, alone,  is insufficient to establish his presence along the DMZ or within the 200-meter range in which spray drift from Agent Orange had been noted.

Under these circumstance, the Board concludes that the criteria for reopening either the claim for service connection for type II diabetes mellitus or for a bilateral foot disorder are not met, and the April 2008 AOJ denial of each claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen either  finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.   See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

To establish service connection for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic disabilities, such as organic diseases of the nervous system, including tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258, 259 (holding that with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a)).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

Pertinent to claimed exposure to Agent Orange, a veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases, including early-onset peripheral neuropathy, associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).  Alternatively, a veteran may establish exposure to herbicides on a factual basis, or exposure may be presumed if the veteran served in Korea with certain units that operated in or near the DMZ from April 1, 1968, to August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv).

Finally, even if a veteran cannot establish service connection for a claimed disability on a presumptive basis, he is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A. Tinnitus

The Veteran contends that his exposure to loud noises while performing his military duties, including during his service in Korea, resulted in tinnitus.  His DD Form 214 lists his military occupational specialty (MOS) as 13A10 FA basic, or field artillery basic.

Parenthetically, because tinnitus is often associated with noise-induced hearing loss, the Board also discusses evidence pertinent to hearing loss in the context of contemporaneous noise exposure, but does not consider the merits of the pending claim to reopen the previously denied claim of service connection for hearing loss.

The Veteran's service treatment records are silent for complaints or findings related to tinnitus or hearing loss.  In reports of medical history at induction in February 1967 and at separation in December 1968, the Veteran denied currently or ever having running ears or hearing loss.  However, he did report a history of ear, nose, or throat trouble.  The physician summary in the earlier report noted a past history of ear infection; the latter report indicated the Veteran had a history of right ear infection once, it was treated, and it was okay after treatment.  

The Veteran underwent audiometric testing at induction examination in February 1967 and separation examination in December 1968.  The recorded results are  as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
February 1967 (Induction)
RIGHT
0 
0
0
0
0

LEFT
0
0
0
5
0
December 1968 (Separation)
RIGHT
5
5
0
5
5

LEFT
0
0
0
0
5

The Veteran's initial claim for service connection was received in January 1969.  At that time, his claimed disability related to service was limited to kidney stones.  His second claim for VA compensation benefits was received in November 2006 and pertained to diabetes mellitus with complications regarding his feet and eyes, and a left shoulder injury.

A September 2001 VA history and physical note reflects that the Veteran reported to establish care and had no acute complaints.  During a review of systems, he denied any tinnitus, hearing loss, or ear pain.  During VA primary care visits in April and November 2007, he denied any changes in his hearing.  

The report of an August 2007 r private audiological evaluation by M. G., AuD, documents the Veteran's complaint of bilateral tinnitus, which he stated he had had for "many years."  He reported that he had had many hearing screenings through work when he was employed at Hershey Foods; however, results had always fluctuated.  He indicated that "aside from working at Hershey Foods, he also spent time in the military and worked with a lot of artillery."  Following audiometric and speech reception threshold testing, the diagnosis was mild sensorineural hearing loss at 1000 to 2000 Hertz bilaterally.  Dr. G. also indicated she discussed with the Veteran the "various causes of tinnitus" as well as treatment such as amplification, tinnitus maskers, and tinnitus retraining therapy.  The Veteran related he was "concerned of an acoustic neuroma or other brain lesion."  Dr. G. noted that the audiogram did not suggest an acoustic neuroma, but recommended an otologic consultation.

During May 2008 VA primary care, the Veteran reported having "chronic tinnitus," adding that he was "evaluated by audiology in Hershey not long ago."

A May 2009 treatment record from Community Medical Associates reflects the Veteran's report of "ringing in ears for a few years and it's getting worse now, keeping him awake."  Another note from the same day again documents his complaint of tinnitus for years.  He denied any hearing loss and stated, "Audiology didn't find any hearing loss."  He described his tinnitus as constant and gradually getting worse."  He also reported feeling light-headed at times.  He denied using NSAIDS (nonsteroidal anti-inflammatory drugs), but reported taking 81 mg of aspirin daily.  The Veteran underwent a CT study of his brain and sinuses the same month; the report noted his history of lightheadedness, sinusitis, tinnitus, and nasal polyp removal.  During a follow-up visit in August 2009, he complained of ringing in both ears for three months and reported that the ENT visit was not helpful.    

The Veteran's claim for service connection for tinnitus was received in June 2010.  He described his military duties as a cannoneer loader and being near all guns assigned to the battery during firing missions.  He recalled the ground shaking and "pounding of moving body parts" during the missions.  He reported that he last worked in April 2010 and had training or experience as a forklift operator.

The Veteran was afforded a VA audiological examination in June 2011.  He reported constant bilateral ringing in the ears and recalled it was noticeable in 1971 or 1972.  He also stated he had constant bilateral tinnitus for approximately 40 years, but could not recall the exact onset of tinnitus.  Regarding military noise exposure, he reported intermitted hazardous noise exposure to artillery, small arms fire, and missiles.  He stated that he used hearing protection anytime he fired a gun. The examination report noted a significant history of noise exposure working in production for Hershey's Chocolate for 35 years and the Veteran's report of using hearing protection and having hearing tests.  He denied any history of recreational noise exposure.  

Following a review of the claims file and examination, including audiometric testing, the diagnosis was mild sensorineural hearing loss in each ear.  (The reported results are consistent with bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385).  The audiologist opined that the Veteran's tinnitus was less likely than not related to noise exposure while in the service.  In support of the conclusion, the VA audiologist noted that the first indication of tinnitus and hearing loss occurred in 2007 and that service treatment records were silent for tinnitus occurring during service.  In addition, considering the reported military noise exposure, the audiologist explained that the Veteran's tinnitus and mild bilateral hearing loss were less likely than not related to military noise exposure because service audiograms both showed hearing within normal limits bilaterally with no significant threshold shift.

Following the denial of his claim for service connection, the Veteran submitted a January 2012 private audiological evaluation report with his notice of disagreement.  The report documents the Veteran's statement that the onset of his tinnitus "was during his time spent in the military."  He described his tinnitus as intense bilaterally and "disruptive to his sleep and everyday living."  The audiologist noted that audiometric testing indicated a mild to moderate sensorineural hearing loss bilaterally.

In July 2012, the RO received the Veteran's application for a TDIU based on his service-connected left shoulder disability.  He reported working full-time at Hershey Foods from 1971 to 2004 and described the type of work performed as "warehouse, forklifts, and mills."  Subsequent employment included janitorial and custodian work from 2007 to 2009.

During the January 2014 DRO hearing, the Veteran testified that he noticed a slight ringing in his right ear in 1969 and believed it would go away.  Then, the tinnitus started in his left ear.  He described firing weapons during military service and reported using earplugs for hearing protection.  He testified that he worked at several jobs after service before working at Hershey's for 34 years until his retirement in 2004.  He stated that he wore rubber earplugs at all times throughout the plant and described his duties as mixing batches of chocolate from a computer and upgrading forklifts.

During  the December 2015 Board video conference hearing, the Veteran testified that his tinnitus "came on gradually" in 1968 and gradually increased in intensity over the years.

The Board has considered the medical and lay evidence of record and finds that service connection for tinnitus is not warranted.

The Board has considered the Veteran's contention that a relationship exists between his current reported tinnitus and in-service noise exposure.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran competent to attest to his noise exposure he experienced during service and finds his statements of military noise exposure credible based on his documented military occupational specialty of field artillery basic and the circumstances of his Army service.  See 38 U.S.C.A. § 1154.  Thus, the Board finds it likely that the Veteran had noise exposure during his period of active service.  The Board also finds that the Veteran is competent to identify perceived tinnitus (and perceived hearing loss).    

Considering the Veteran's current assertion that his tinnitus began in 1968 or 1969 while on active duty, the Board notes that contemporaneous lay and medical evidence tends to contradict that assertion.  Again, the Board emphasizes that the Veteran is competent as a lay person to report perceived tinnitus; however, he denied any history of ear trouble other than a single ear infection, which was treated and resolved, in his December 1968 report of medical history (while endorsing a history of other medical problems).  Therefore, a finding of in-service onset of perceived tinnitus is unsupported by the record, particularly the December 1968 report of medical history created contemporaneously in time to his military noise exposure, and the Board finds his remote assertion of an in-service onset of tinnitus not credible.  

Similarly, the Board has considered the tinnitus claim under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, including on the basis of a continuity of symptomatology, but finds that service connection is not warranted on this basis.  Again, the Board recognizes that tinnitus is a disorder that lay people are competent to identify.  However, despite the Veteran's credible account of military noise exposure, he denied ear problems (other than an ear infection) and denied hearing loss at separation in 1968, and objective testing at that time revealed normal hearing acuity; he denied any tinnitus during September 2001 VA treatment; and in May 2009, he told a private clinician that he had experienced ringing in his ears "for a few years."  

While subsequent statements to a VA examiner in June 2011 and to a private audiologist in January 2012, as well as hearing testimony, reflect the Veteran's reports of noticing tinnitus during military service or in 1971 or 1972, these statements contradict his earlier report in September 2001 that he had not experienced tinnitus in the past and his December 1968 report of having no ear problems other than the resolved ear infection.  Because the remote statements in support of the service connection claim are inconsistent with the Veteran's prior statements, they cannot be considered as reliable and persuasive evidence in support of his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  As a result, the Board finds that service connection for tinnitus on a presumptive basis or on the basis of a continuity of symptomatology since military service is not warranted.

Further, the Veteran's electronic claims file documents that he applied for VA compensation benefits for kidney stones the same month he separated from service and for VA education benefits in September 1971, reflecting his knowledge that a variety of VA benefits were available.  Then, in November 2006, he filed another claim for VA compensation benefits, but again did not mention tinnitus.  Based on the Veteran's prior statements in which he denied having tinnitus and his prior interactions with VA in which he sought benefits for disabilities other than tinnitus, the Board concludes that this evidence is another factor weighing against a finding that the Veteran experienced tinnitus during military service or within one year of separation from service.  

Turning to the medical opinion evidence, the Board finds the opinion of the June 2011 VA examiner constitutes  persuasive evidence against the claim for service connection for tinnitus because it was based on a review of the claims file, audiological examination, and supported by an articulated medical explanation that is consistent with the remaining records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

As detailed, the examiner opined that the Veteran's current tinnitus is not due to his military noise exposure because military audiometric testing was normal in 1968 at separation from service and there was no significant change or shift in hearing thresholds between entrance and separation examinations.  The Board finds the examiner's conclusion and rationale adequate and supported by the evidence of record.  In this regard, the in-service audiometric data cited by the VA examiner support the conclusion that despite experiencing excessive noise during military service, the exposure did not result in injury manifested objectively by loss of hearing acuity, including any shift in hearing acuity.  In turn, because the Veteran's military noise exposure did not result in diminished hearing and because he denied having chronic ear problems at separation and denied any tinnitus as late as 2001, the medical and lay evidence of record supports the examiner's conclusion that tinnitus was not incurred in service or otherwise related to in-service noise exposure.

The Board accepts the examiner's opinion as the most persuasive evidence on the subject, as such was based on a review of all available historical records, and contains a stated rationale for the medical conclusion that is consistent with and supported by the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  The VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims file, but nonetheless concluded that his tinnitus was not due to service.  

Furthermore, the Board finds that, to the extent that the Veteran attempts to assert the existence of a medical relationship between his current tinnitus and his in-service noise exposure, such attempt must fail, as he simply is not competent to provide such an opinion.   While the Veteran is certainly competent to report matters within his personal knowledge-such as matters observed or otherwise perceived through the senses-the e specific matter of the etiology of the Veteran's hearing loss is a complex medical matter that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007),(providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard do not constitute competent evidence on this point, and, thus, have no probative value.

 
For all the foregoing reasons, the Board finds that the claim for service connection for tinnitus must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Peripheral Neuropathy of the Lower Extremities

In his June 2010 claim for service connection, the Veteran appeared to contend that he had a current neuropathy disability due to exposure to asbestos and/or Agent Orange exposure.  He asserted that he was exposed to asbestos while operating in and around the Korean DMZ with the 2nd Battalion, 76th Artillery.  He reported that he "started receiving treatment for... multiple illness in neuropathy."  In the July 2012 NOD, the Veteran's former attorney asserted on his behalf that the Veteran had neuropathy of the right and left lower extremities secondary to diabetes mellitus. 

The Veteran's service treatment records are silent for complaints, findings, or treatment for neurological problems.  In a December 1968 separation report of medical history, he denied currently or ever having neuritis; paralysis; or bone, joint, or other deformity.  On separation examination in December 1968, the Veteran's neurological function was normal on clinical evaluation.

During an initial visit in September 2001 to establish VA medical care, the Veteran denied having neurological symptoms such as pain, weakness, numbness, paresthesias, or loss of sensation.  Neurological examination findings included normal strength in all four extremities, deep tendon patellar reflexes intact, cranial nerves II through XII grossly intact without focal deficits, and sensation to light touch grossly intact.     

In June 2012, a private physician assistant, N. E., PA-C, completed a form entitled, "Statement of Medical Professional: Diabetes."  Ms. E. indicated she had treated the Veteran since May 2009.  Preceding a four-page list of various diseases and symptoms associated with different body systems, Ms. E. opined that the Veteran "suffers from the following conditions which are caused or aggravated by diabetes; or the Veteran's diabetes is a substantial factor contributing to the severity of [numerous disabilities]."  (Emphasis in original).  Under the "neurological" category, checked boxes included diabetic neuropathy with checked sub-boxes including numbness and tingling in the lower extremities and dysesthesia (decrease or loss of sensation in a body part).  

During a history and physical the same month one week later at Pinnacle Health Hospital, neurologic function was intact on examination prior to a planned surgery. 

A July 2012 private treatment record from R. S., M.D., reflects that the Veteran had no focal weakness, paralysis, peripheral neuropathy, or other neurological symptoms during a review of systems.   

In an undated patient history form from an unknown source received in August 2012 from the Veteran's former attorney, the Veteran circled, "Yes," in response to whether he had had any recent problems with "numbness/tingling."  Neither physical examination findings nor a diagnosis were included in the form.

Subsequent VA treatment records dated to January 2016 document the Veteran's statements denying neurological symptoms and objective findings that did not reveal peripheral neuropathy of the lower extremities.  For example, during a September 2015 pre-operative medical clearance examination, the Veteran was noted to have no neurological diseases, he denied neurological symptoms during a review of systems, and neurological examination was reported as normal.  A list of diagnosed disabilities or disorders from a January 2016 VA primary care note did not include neuropathy.

Having considered the medical and lay evidence of record, the Board finds that service connection for neuropathy oft lower extremities is not warranted.

In this case, as noted above, the competent, medical evidence of record does not reflect current neuropathy affecting either lower extremity at any point pertinent to this appeal.  Moreover, the Board again emphasizes, as explained above, the Veteran simply is not competent to establish that he has, or any point pertinent to the current claim has had, the complex medical disability for which service connection is sought,   See Jandreau, supra. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110 (West 2014).  Accordingly, where, as here competent medical evidence does not establish that the Veteran has a current right or left lower extremity neuropathy disability, there can be no valid claim for service connection for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

Moreover, to the extent that neurological symptoms have been noted, such complaints have been associated with his  nonservice-connected type II diabetes mellitus, and not to any in-service event, injury or disease, to include alleged herbicide exposure, or asbestos exposure, therein.  Hence, any such exposures, even if established, would not be availing to Veteran.  Regarding the claimed exposure to herbicides during his service in Korea, service connection is not warranted because the competent medical evidence of record does not reflect a current diagnosis of early-onset peripheral neuropathy.  See Brammer, 3 Vet App. at 225; see also 38 C.F.R. § 3.309(e) (listing diseases associated with exposure to certain herbicide agents).  Regarding the claimed exposure to asbestos, the Board notes that neuropathy is not an asbestos-related disease.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2.b, c (listing effects and specific diseases that may result from exposure to asbestos).  Also, because the Veteran is not shown to have a current early-onset peripheral neuropathy disability and because peripheral neuropathy is not an asbestos-related disease, no further discussion regarding the merits of the claimed exposure to herbicides and asbestos is warranted.  

Finally, to the extent that N. E., PA-C, indicated in June 2012 that the Veteran had diabetic neuropathy with numbness and tingling in the lower extremities and dysesthesia, the Board emphasizes that as service connection for type II diabetes mellitus has not been established, there is no legal basis for award of service connection for any disability secondary thereto.  Accordingly, any claim for service connection for peripheral neuropathy of the bilateral lower extremities based on the assertion that it was caused or aggravated by the Veteran's type II diabetes mellitus must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As new and material evidence has not been received to reopen the claim for service connection for type II diabetes mellitus, the appeal as to this matter is denied.

As new and material evidence has not been received to reopen the claim for service connection for a bilateral foot disorder, the appeal as to this matter is denied.

Service connection for tinnitus is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, delay an appellate decision on these matters.  

With respect to neuropathy of the upper extremities, in a July 2012 NOD, the Veteran's former attorney asked VA to consider the Veteran's claim for service connection for neuropathy of the upper extremities as secondary to a cervical strain.  As noted in the Introduction, the issue of entitlement to service connection for cervical spine problems remains on appeal and under development by the AOJ.  Because the issue of service connection for neuropathy of the upper extremities is dependent on the outcome of the claim for service connection for a cervical spine disorder, it is inextricably intertwined with that issue and must be remanded.  Accordingly, adjudication of the service connection claim for neuropathy of the upper extremities must await adjudication of the claim for service connection for a cervical spine disorder.  The Court has held that a claim that is inextricably intertwined with another claim that remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As for the remaining claims, it appears that the Veteran contends that he has a respiratory disorder due to exposure to asbestos and/or herbicides, including Agent Orange.  In his June 2010 claim, he asserted that he was exposed to asbestos while operating in and around the Korean DMZ with the 2nd Battalion, 76th Artillery.  He reported that he "started receiving treatment for possible respiratory problems" during this time in Korea.  

The claim for disability due to exposure to asbestos was denied because the Veteran did not identify a specific disability associated with the claimed exposure to asbestos.  The claim for a respiratory disorder was denied, in part, because there was no medical evidence linking a current respiratory disorder to his military service.

Pertinent to claims based on exposure to asbestos, there is no specific statutory or regulatory guidance with regard to claims of service connection for asbestos-related diseases.  However, VA's Adjudication Procedures Manual addresses these types of claims.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. I, Para. 3 [hereinafter M21-1] (M21-1, IV.ii.1.I.3), entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and M21-1, IV.ii.2.C.2 entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

The manual provisions acknowledge that inhalation of asbestos fibers or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  M21-1, IV.ii.2.C.2.b.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. M21-1, IV.ii.2.C.2.g.  Diagnostic indicators include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Id.  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  M21-1, IV.ii.2.C.2.c.

Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and others.  M21-1, IV.ii.2.C.2.d.       

VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure factors pertinent to the veteran.  M21-1, IV.ii.2.C.2.h.

The Veteran's service records document his military occupational specialty (MOS) as a field artillery basic; his presence at Camp Saint Barbara, Korea from January 1968 to January 1969; and his status as a non-smoker.  The Board notes that the VA Adjudication Procedures Manual includes a table describing the probability of asbestos exposure by MOS.  Field artillery basic is not included in the list.  M21-1, IV.ii.1.I.3.c.

Regarding his post-service occupation, in a July 2012 application for a TDIU based on a service-connected left shoulder disability, the Veteran reported working full-time at Hershey Foods from 1971 to 2004 and described the type of work performed as "warehouse, forklifts, mills."  

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment for a chronic respiratory disorder.  A December 1968 separation report of medical history reflects that the Veteran denied currently or ever having chronic cough or pain or pressure in his chest.  However, he endorsed having shortness of breath.  A physician's summary detailed that the Veteran experienced shortness of breath with exercise.  On separation examination the same day, the lungs and chest were reported as normal on clinical evaluation, and a chest x-ray study was reported as negative.

Some VA treatment records document the Veteran's report that he occasionally experienced shortness of breath on exertion.  See VA primary care notes dated in April 2004, April 2007, May 2008, and December 2008.  He also endorsed having some dyspnea on exertion during private medical treatment in April 2011.  Reported objective findings during the visits included lungs clear to auscultation bilaterally; no wheezing, rhonchi, or crackles; no abnormality.  A respiratory disorder was not diagnosed.  

A November 2007 private treatment record from L. F., PA-C, reflects evaluation for anemia.  The Veteran disclosed that he quit smoking 20-plus years earlier [before 1987], but prior to that he smoked one pack, sometimes one and a half packs, of cigarettes per day for 30-plus years [approximately 1956 to 1986].  He endorsed having dyspnea on exertion and feeling dizzy after positional changes.  On examination, the chest was clear to auscultation.    

Reported findings from a June 2012 private chest x-ray report include normal hilar structures and pulmonary vasculature; lungs symmetrically expanded and clear; no pleural effusion, pneumothorax, or lung hyperinflation.  The impression was no radiographically evidence active cardiopulmonary disease.

In May 2013, VA received numerous private diagnostic imaging reports, which may support a claim of service connection for a respiratory disorder on the basis of the claimed exposure to asbestos.  A December 2011 report of a CT scan of the abdomen and pelvis indicated there was no basilar pulmonary infiltrate or pleural effusion.  However, there was a 4 to 5 mm pleural-based nodule posteriorly and medially at the base of the left lower lobe.  A CT scan of the chest was recommended for further evaluation of the nodule.  Pertinent to the pulmonary nodule, the impression of a February 2012 CT chest study was as follows: The pulmonary nodule seen on the comparison study is not seen on today's study.  There are two pulmonary nodules seen on today's study in the right upper lobe and in the right lower lobe.  In an August 2012 follow-up CT chest study, reported findings described three pleural-based nodular densities in the right hemithorax.  The report added that "[a]ll have a broad pleural attachment suggesting that they may represent pleural plaques rather than pulmonary nodules."  

Because there is some indication that the Veteran may currently have pleural plaques and some indication that he experienced dyspnea on exertion during and after service, the AOJ should undertake additional development as outlined in the VA Adjudication Procedures Manual, M21-1, pertinent to developing claims for service connection for asbestos-related diseases.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all records of VA evaluation and/or treatment of the Veteran dated since December 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  After obtaining outstanding treatment records, completing the development regarding the pending claim for service connection for a cervical spine disorder, and undertaking any other development deemed appropriate regarding the claim for service connection for neuropathy of the upper extremities, readjudicate the claim of entitlement to service connection for peripheral neuropathy of the right and left upper extremity, to include as secondary to a cervical spine disorder.  If the benefit is not granted in full, the Veteran and his representative should be furnished an SSOC and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

4.  Considering the August 2012 private CT chest study, which suggests that the Veteran may have current pleural plaques, the AOJ should complete the actions outlined in the VA Adjudication Procedures Manual pertinent to developing claims for service connection for asbestos-related diseases.  See M21-1, IV.ii.1.I.3.  Such development should include the following: 

a) Give the Veteran another opportunity to identify a specific disability claimed as due to exposure to herbicides. 
b) Make a determination as to the probability of asbestos exposure based on the Veteran's MOS as field artillery basic.
c) Determine whether a VA examination and medical opinion is required based on whether the claims file contains evidence of in-service asbestos exposure and a current asbestos-related disability. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted readjudicate the claims for service connection for a respiratory disorder and for asbestos-related disability in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


